DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
1.	The response filed 02/12/2021 has been entered and made off record.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/11/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim 1-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marman [US Patent No.: 9,215,781 B2] in view of El-Malch et al., [US Pub. No.: 2007/0183661 A1].
Re. Claim 1, Marman discloses:
A device [Figure 1 el. 10] comprising:
one or more infrared light sources [multiple infrared light sources; Col 7 Lines 25-34]; 
one or more visible light sources [multiple light sources; Col 6 lines 9-39];
an image sensor [Fig. 8 el 30a image sensor];
a processing unit configured to analyze [analyze motion in images  Col 7 Lines 64-67] a series of images of a region of interest output by the image sensor [ROI images captured by sensor 30a are analyzed; Figure 7 analyzed picture];
a control unit configured to generate one or more of an activation of the one or more visible light sources [controller 34 configured to control illumination Col 5 Lines 10-12] or an alarm based on a command [Figure 8 Col 7 Lines 36-41] received from the processing unit [Controller 34 Figure 1]; 
a type of a moving object of interest determining [object of interest is determined  Figs 8 and 9 Col 8 lines 58-67] a command sent by the processing unit to the control unit [commands are sent by unit 32 to the control unit 34 and used to remotely activate Col 8 lines 58-67].
Marman does not distinctly disclose: 
wherein the analyzing comprises detecting a moving foreground in the series of images of the region of interest, tracking one or more characterizing features in the moving foreground and classifying the one or more characterizing features into two of more types of objects of interest,
However in the same field of endeavor El-Malch discloses:
wherein the analyzing comprises detecting a moving foreground in the series of images of the region of interest [ROI features within moving foreground images are detected and analyzed |0103], tracking one or more characterizing features in the moving foreground [ROI’s are tracked in multiple foreground frames] and classifying the one or more characterizing features into two of more types of moving of objects of interest [region segmentation module 74 classifies relationships between neighboring pixels within the video frame into a similar class and a dissimilar class |0088], 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Marman with El-Mach to segment video objects and, more particularly, techniques for automatic segmentation of region-of-interest (ROI) video objects from video sequences for multimedia applications [0001].

Re. Claim 2, Marman discloses:
further connected to a network through a communication link, wherein the alarm is sent to a user device on the communication link [device is connected to network, wherein alert messages are sent to a user Col 8 line 15].

Re. Claim 3, Marman discloses:
wherein the control circuit further triggers images of the object of interest to be sent to the user device on the communication link [processor sends images of an object to a user device via communication link; Col 8 line 15].

Re. Claim 5, Marman discloses:
wherein the detecting comprises comparing difference images between the series of images of the region of interest and images of a Background Model of said region of interest to threshold images [difference images between multiple images of a ROI based on a threshold Fig 16-18], the threshold images being calculated dynamically using a Shift Variance [A threshold on the maximum allowable Euclidean distance defines closeness. If the object modeled by the object agent is not close enough, the method 600 returns to the fetching step 620 and repeats the test for the next object agent in the list; 0133].

Re. Claim 15, Marman discloses:
A method of monitoring a region of interest [Figure 1 monitoring and ROI] comprising: lighting the region of interest with one or more infrared light sources capturing series of [multiple infrared light sources; Col 7 Lines 25-34];
analyzing by a processing unit the series of images of the region of interest output by the image sensor [ROI images captured by sensor 30a are analyzed; Figure 7 analyzed picture];
generating by a control unit one or more of an activation of one or more visible light sources [multiple light sources; Col 6 lines 9-39] or an alarm based on a command received from the processing unit [Figure 8 Col 7 Lines 36-41];
a type of an object of interest determining a command sent by the processing unit to the control unit.
Marman does not distinctly disclose:
wherein the analyze comprises detecting a moving foreground in the series of images of the region of interest, tracking one or more characterizing features in the moving foreground and classifying the one or more characterizing features into two of more types of objects of interest
However in the same field of endeavor El-Malch discloses:
wherein the analyzing comprises detecting a moving foreground in the series of images of the region of interest [ROI features within moving foreground images are detected and analyzed |0103], tracking one or more characterizing features in the moving foreground [ROI’s are tracked in multiple foreground frames] and classifying the one or more characterizing features into two of more types of moving of objects of interest [region segmentation module 74 classifies relationships between neighboring pixels within the video frame into a similar class and a dissimilar class |0088], 

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marman in view of El-Malch in further view of  Saptharishi et al., [US Pub. No.: 2005/002572 A1].
Re. Claim 4, Marman does not distinctly disclose: 
wherein the detecting uses a Y luminance value in a YUV encoding of pixels in the series of images.
However in the same field of endeavor Saptharishi discloses:
wherein the detecting uses a Y luminance value in a YUV encoding of pixels in the series of images [converting or mapping the pixel information from a multi-dimensional value (RGB) to a scale integer (grayscale) 0017 & 0020].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to replace the Y luminance value in a YUV encoding with feature conversion of the Saptharishi.
Allowable Subject Matter
15.	Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488